Title: From Thomas Jefferson to Maria Cosway, 19 November 1786
From: Jefferson, Thomas
To: Cosway, Maria



Paris Nov. 19. 1786

I begin, my dear Madam, to write a little with the right hand, and you are by promise, as well as by inclination entitled to it’s first homage. But I write with pain and must be short. This is good news for you; for were the hand able to follow the effusions of the heart, that would cease to write only when this shall cease to beat. My first letter warned you of this danger. I became sensible myself of my transgression and promised to offend no more. Your goodness seems to have induced you to forgive, and even to flatter me. That was a great error. When sins are dear to us we are but too prone to slide into them again. The act of repentance itself is often sweetened with the thought that it clears our account for a repetition of the same sin. The friendly letter I have received from you might have been taken as a release from my promise: but you are saved by a cruel cramp in my hand which admonishes me in every line to condense my thoughts and words.
I made your excuses to Madame de Corny. She was as uneasy, as you had been, under the appearance of a failure in point of civility and respect. I knew the key to the riddle, and asked her on  what day she had returned to town. She said on the 6th. of October. I told her you had left it on the 5th. Thus each stands excused in the eye of the other, and she will have the pleasure of seeing you in London. Nothing more will be necessary, for good people naturally grow together. I wish she could put me into her pocket, when she goes, or you, when she comes back.—Mercy, cramp! that twitch was too much. I am done, I am done.—Adieu ma chere madame: je ne suis plus à moi. Faites mes compliments à Monsieur Cosway, assurez le de mon amitié, et daignez d’agreer vous meme l’hommage d’un sincere & tendre attachement. Encore adieu.
